DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0242295 A1) in view of Uchiyama (US 5,822,030).

Regarding Claim 1, Kim discloses a flexible printed circuit board (Fig 1-7), comprising: a flexible substrate (121; [0047]); through holes (openings of 121 at via holes 128; [0057]; see Fig 5 showing via 128 going through 121), wherein the through holes (at 128) penetrate through the flexible substrate (121); a pin (124; [0046-0063]), wherein the pin (124) is disposed at an inner bottom (see Fig 5 showing the pin at an inner bottom; note that the claim language has not established a datum of reference to reference “inner” and “bottom”) of the flexible substrate (121); an anisotropic conductive film (141; [0063]), wherein the anisotropic conductive film (141) covers the pin (see Fig 7 showing 141 on 124); and a metal trace (123,127,128; [0047,0057-0058]), wherein the metal trace (123,127,128) extends to both ends (upper end and lower end of 121) of the flexible substrate (121) by the through holes (openings in 121 at 128) and is electrically connected ([0057]) to the pin (124; [0057]).
Kim does not explicitly disclose wherein the anisotropic conductive film covers a bottom and sides of the pin.
note that the claim language has not established a datum of reference to reference “inner” and “bottom”) of the flexible substrate; an anisotropic conductive film (21; Column 5, line 49-Column 6, line 29), wherein the anisotropic conductive film (21) covers a bottom and sides of the pin (see Fig 1 showing 21 on bottom and sides of 16); and a metal trace (18; Column 6, lines 30-54), wherein the metal trace (16,18) extends to both ends (upper end and lower end of 12) of the substrate (12) by the through holes (openings at 17) and is electrically connected (Column 5, lines 49-66) to the pin (16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board, including flexible substrate, as disclosed by Kim, wherein the anisotropic conductive film covers a bottom and sides of the pin as taught by Uchiyama, in order to provide an electrical and mechanical connection with thermal compression, provide a compact display device, provide a smaller and thinner assembly, and provide a direct connection (Uchiyama, Column 2, lines 18-65, Column 3, lines 1-10, 32-54,Column 5, line 49-Column 6, line 29, line 54-Column 7, line 5) and furthermore note that it is also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the anisotropic conductive film covers a bottom and sides of the pin as more surface area is covered, thus a greater electrical connection area is achieved.
Regarding Claim 2, Kim further discloses the flexible printed circuit board (Fig 1-7), further comprising a protective layer (162; as 162 covers 127,128, it provides some level of protection; note that the claim language has not specified a material or level of protection), wherein the protective layer (162) covers the metal trace (127,128; [0057-0058]) extending to the both ends of the flexible substrate (121) by the through holes (at 128; as seen in Fig 5, 162 sits above 128).

Regarding Claim 5, Kim further discloses the flexible printed circuit board (Fig 1-7), wherein an inside of the through holes (openings in 128) is coated with a metal layer (128; see Fig 5; [0057-0058]; “made of metal”, “integrally formed with the connection wiring 127”).

Regarding Claim 6, Kim further discloses the flexible printed circuit board (Fig 1-7), wherein the through holes (at 128; as seen in Fig 3-4) penetrating through the flexible substrate (121; see Fig 5) are arranged offset from each other (see Fig 3-4; for example, lower and leftmost via 128 on the bottom left of Figure 3 at 152, is offset from via 128 on the upper right side 127 of Figure 3 closer to 151).

Regarding Claim 11, Kim discloses a flexible printed circuit board (Fig 1-7), comprising: a flexible substrate (121; [0047]); through holes (openings of 121 at via holes 128; [0057]; see Fig 5 showing via 128 going through 121), wherein the through holes (at 128) penetrate through the flexible substrate (121), and an inside of the through holes is coated with a metal layer (128; see Fig 5; [0058]; “made of metal”, note that the claim language has not established a datum of reference to reference “inner” and “bottom”) of the flexible substrate (121); an isotropic conductive film (141; [0063]), wherein the anisotropic conductive film (141) covers the pin (see Fig 7 showing 141 on 124); a metal trace (123,127,128; [0047,0057-0058]), wherein the metal trace (123,127,128) extends to both ends (upper end and lower end of 121) of the flexible substrate (121) by the through holes (at 128) and is electrically connected ([0057]) to the pin (124; [0057]); and a protective layer (162; as 162 covers 127,128, it provides some level of protection; note that the claim language has not specified a material or level of protection), wherein the protective layer (162; as 162 covers 127,128, it provides some level of protection) covers the metal trace (127) extending to the both ends of the flexible substrate (121) by the through holes (at 128; see Fig 5, 162 sits above 128).
Kim does not explicitly disclose wherein the anisotropic conductive film covers a bottom and sides of the pin.
	Uchiyama teaches of a printed circuit board (Fig 1-2; also in the field of displays Abstract), comprising: a substrate (12); through holes (openings of 17 at via holes 17; see Fig 1 showing via 17 going through 12), wherein the through holes (at 17) penetrate through the substrate (12); a pin (16), wherein the pin (16) is disposed at an inner bottom (see Fig 1 showing the pin at an inner bottom; note that the claim language has not established a datum of reference to reference “inner” and “bottom”) of the flexible substrate; an anisotropic conductive film (21; Column 5, line 49-Column 6, line 29), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Kim, wherein the anisotropic conductive film covers a bottom and sides of the pin as taught by Uchiyama, in order to provide an electrical and mechanical connection with thermal compression, provide a compact display device, provide a smaller and thinner assembly, and provide a direct connection (Uchiyama, Column 2, lines 18-65, Column 3, lines 1-10, 32-54,Column 5, line 49-Column 6, line 29, line 54-Column 7, line 5) and furthermore note that it is also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the anisotropic conductive film covers a bottom and sides of the pin as more surface area is covered, thus a greater electrical connection area is achieved.

	Regarding Claim 14, Kim further discloses the flexible printed circuit board (Fig 1-7), wherein the through holes (at 128; as seen in Fig 3-4) penetrating through the flexible substrate (121; see Fig 5) are arranged offset from each other (see Fig 3-4; for example, lower and leftmost via 128 on the bottom left of Figure 3 at 152, is offset from via 128 on the upper right side 127 of Figure 3 closer to 151).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0242295 A1) in view of Uchiyama (US 5,822,030) as applied to claims 1 and 11 above and further in view of Nishiyama (US 2013/0342936 A1).

Regarding Claims 7 and 15, Kim in view of Uchiyama teaches the limitations of the preceding claim.
Kim does not disclose the flexible printed circuit board, wherein a hole diameter of the through holes is less than 0.1 mm.
Nishiyama teaches of a flexible printed circuit board (Fig 3-4; 10; [0116]), wherein a hole diameter of through holes (hole at 28 goes through 20; [0116-0119]) is less than 0.1 mm ([0227,0242]; “20 μm to 200 μm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Kim in view of Uchiyama, wherein a hole diameter of the through holes is less than 0.1 mm as taught by Nishiyama, in order to ensure reliability between connections, decrease resistance, and ensure a wiring degree of freedom (Nishiyama, [0227,0242]), and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to ensure reliability between connections, decrease resistance, and ensure a wiring degree of freedom.  In re Aller, 105 USPQ 233 (1955) Please note that in the instant application, page 5, ¶[0026], lines 1-10, Applicant has not disclosed any criticality for the claimed limitations.

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Kim (US 2016/0242295 A1) and Uchiyama (US 5,822,030).

Regarding Claim 8, AAPA discloses a display device (Fig 1; see Applicant’s Specification, “Description of Prior Art”, pages 1-2, [0002-0003]), comprising: a backlight module (101); a first substrate (102), wherein the first substrate (102) is disposed on the backlight module (101); a thin film transistor array substrate (103), wherein the thin film transistor array substrate (103) is disposed on the first substrate (102); a color filter (104); a second substrate (105), wherein the second substrate (105) is disposed on the color filter (104); a control circuit board (106), wherein the control circuit board (106) and the color filter (104) are disposed on the thin film transistor array substrate (103); and a flexible printed circuit board (107), wherein the flexible printed circuit board (107) is disposed on the thin film transistor array substrate (103), the flexible printed circuit board (107) comprises a flexible substrate (108), a pin (109), and a metal trace (110).
AAPA does not disclose through holes, and the through holes penetrate through the flexible substrate, an anisotropic conductive film; wherein the pin is disposed at an inner bottom of the flexible substrate; and wherein the anisotropic conductive film covers a bottom and sides of the pin.
Kim teaches of display device (Fig 1-7), comprising: a flexible printed circuit board (120; [0046]), wherein the flexible printed circuit board (120) is disposed, the flexible printed circuit board (120) comprises a flexible substrate (121; [0047]), through holes (openings of 121 at via holes 128; [0057]; see Fig 5 showing via 128 going note that the claim language has not established a datum of reference to reference “inner” and “bottom”) of the flexible substrate (121); and wherein the anisotropic conductive film (141) covers the pin (see Fig 7 showing 141 on 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by AAPA, comprising through holes, and the through holes penetrate through the flexible substrate, an anisotropic conductive film; wherein the pin is disposed at an inner bottom of the flexible substrate; and wherein the anisotropic conductive film covers the pin as taught by Kim, in order to prevent lifting defects, prevent spring back effect, allow for direct transfer for heat and pressure, provide a greater number of pads in a limited area, and provide an electrical connection (Kim, [0054,0065-0066,0084-0088]). 
Uchiyama teaches of a printed circuit board (Fig 1-2; also in the field of displays Abstract), comprising: a substrate (12); through holes (openings of 17 at via holes 17; see Fig 1 showing via 17 going through 12), wherein the through holes (at 17) penetrate through the substrate (12); a pin (16), wherein the pin (16) is disposed at an inner bottom (see Fig 1 showing the pin at an inner bottom; note that the claim language has not established a datum of reference to reference “inner” and “bottom”) of the flexible substrate; an anisotropic conductive film (21; Column 5, line 49-Column 6, line 29), wherein the anisotropic conductive film (21) covers a bottom and sides of the pin (see 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board, including flexible substrate, as taught by AAPA in view of Kim, wherein the anisotropic conductive film covers a bottom and sides of the pin as taught by Uchiyama, in order to provide an electrical and mechanical connection with thermal compression, provide a compact display device, provide a smaller and thinner assembly, and provide a direct connection (Uchiyama, Column 2, lines 18-65, Column 3, lines 1-10, 32-54,Column 5, line 49-Column 6, line 29, line 54-Column 7, line 5) and furthermore note that it is also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the anisotropic conductive film covers a bottom and sides of the pin as more surface area is covered, thus a greater electrical connection area is achieved.

Regarding Claim 9, AAPA in view of Kim and Uchiyama teaches the limitations of the preceding claim and Kim further teaches the display device (Fig 1-7), wherein the metal trace (123,127,128; [0047,0057]) extends to both ends (upper end and lower end of 121) of the flexible substrate (121) by the through holes (128; [0047,0057]) and is electrically connected to the pin (124; [0057]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Kim (US 2016/0242295 A1) and Uchiyama (US 5,822,030) as applied to claim 9 above and further in view of Nakui (US 2019/0064562 A1).

Regarding Claim 10, AAPA in view of Kim and Uchiyama teaches the limitations of the preceding claim and AAPA further discloses the display device (Fig 1), wherein the pin (109) is electrically connected (see Applicant’s Specification, “Description of Prior Art”, page 2, [0003] “pin is electrically connected to the flexible printed circuit board through the metal trace”).
	Note that Kim further teaches the display device (Fig 1-7), wherein the pin (124) is electrically connected the metal trace (123,127,128).
AAPA does not explicitly disclose wherein the pin is electrically connected to the control circuit board through the metal trace.
Nakui teaches of a display device (Fig 1-8), wherein a flexible printed circuit board (13) comprises a pin (13a), wherein the pin (13a) is electrically connected ([0044]) to a control circuit board (12; [0032,0042-0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by AAPA in view of Kim and Uchiyama, wherein the pin is electrically connected to the control circuit board as taught by Nakui, such that the pin is electrically connected to the control circuit board through the metal trace, in order to supply various inputs to the panel, allow for an . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896